NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12273

              COMMONWEALTH   vs.   ANTHONY C. ORTIZ.



       Hampden.     October 3, 2017. - February 12, 2018.

  Present (Sitting at Greenfield): Gants, C.J., Lenk, Gaziano,
                Lowy, Budd, Cypher, & Kafker, JJ.


Constitutional Law, Search and seizure. Search and Seizure,
     Motor vehicle, Consent, Fruits of illegal search. Consent.
     Evidence, Result of illegal search.



     Indictments found and returned in the Superior Court
Department on March 25, 2015.

     A pretrial motion to suppress evidence was heard by Edward
J. McDonough, Jr., J.

     An application for leave to prosecute an interlocutory
appeal was allowed by Hines, J., in the Supreme Judicial Court
for the county of Suffolk, and the appeal was reported by her to
the Appeals Court. The Supreme Judicial Court granted an
application for direct appellate review.


     Cynthia Cullen Payne, Assistant District Attorney (Bethany
Lynch, Assistant District Attorney, also present) for the
Commonwealth.
     Patrick Levin, Committee for Public Counsel Services, for
the defendant.
                                                                       2


     GANTS, C.J.    In this case we must decide whether a driver's

consent to allow the police to search for narcotics or firearms

"in the vehicle" authorizes a police officer to search under the

hood of the vehicle and, as part of that search, to remove the

vehicle's air filter.    We hold that it does not.   A typical

reasonable person would understand the scope of such consent to

be limited to a search of the interior of the vehicle, including

the trunk.    Because the police here exceeded this scope by

searching under the hood and removing the air filter, and

because the search was not otherwise supported by probable cause

and was not a lawful inventory search, the Superior Court

judge's order granting the defendant's motion to suppress is

affirmed.

     Background.    We summarize the facts as found by the motion

judge, supplemented by uncontroverted evidence that the judge

explicitly or implicitly credited.    See Commonwealth v. Isaiah

I., 448 Mass. 334, 337 (2007), S.C., 450 Mass. 818 (2008).        On

January 23, 2015, Officer Jared Hamel and Detective Boyle1 of the

Holyoke police department were on patrol in an unmarked police

cruiser when they heard loud music coming from a vehicle.        The

officers determined that the loud music posed a public safety

hazard under a local ordinance that prohibits excessively loud



     1
         The record does not reflect Detective Boyle's first name.
                                                                     3


music in a motor vehicle.   Officer Hamel activated the cruiser

lights and initiated a stop of the vehicle.

    As the officers approached the vehicle, Hamel recognized

the driver (the defendant) as someone he had earlier pursued in

a foot chase during an incident where the defendant was arrested

for breaking into an apartment.   Hamel also recalled that the

defendant had been charged in two separate incidents with

attempted murder and with narcotics and firearms offenses.

Hamel also recognized one of the two passengers, George Ortiz,

because he recalled an incident where Ortiz had been arrested

for trafficking in cocaine after the execution of a search

warrant.

    As a safety precaution, Hamel requested a backup unit to

provide assistance over the police radio.     Hamel then asked the

defendant for his license and registration.    The defendant

looked at Hamel, and turned for assistance to Ortiz, who spoke

in Spanish to the defendant.   Hamel recalled from his prior

encounters with the defendant that the defendant "only spoke a

little English," and understood that Ortiz was translating

Hamel's request for the defendant's benefit.    The defendant

presented to Hamel a Massachusetts identification card that was

not a driver's license, which confirmed that the driver was the

defendant.   Hamel asked the other passengers if either had a

driver's license, and neither did.
                                                                     4


    Hamel asked the defendant in English if there was anything

in the vehicle that the police should know about, including

narcotics or firearms.     The defendant responded, without

hesitation and without any translation from Ortiz, "No, you can

check."   Hamel asked the defendant and the two passengers to

leave the vehicle, and placed all three in handcuffs.    All were

frisked for weapons; none were found, but the two passengers

were each found in possession of marijuana.

    Shortly thereafter, other police officers arrived on the

scene, including an officer in the K-9 unit; the officer's dog

walked around the vehicle but did not alert to anything.       The

officers searched the front and back seat areas of the vehicle,

but found no contraband.    Hamel then instructed one of the

officers to check under the hood of the vehicle.     The officers

raised the hood, and a few minutes later, after removing the air

filter, Boyle found a black bag that contained two firearms.

During the course of this search, the defendant was standing to

the side of the road; at no point did he voice any objection to

the search.

    A few minutes later, the registered owner of the vehicle

arrived and was allowed to drive the vehicle away.    The search

was conducted based solely on the defendant's consent; the

police did not consider it to be an inventory search and did not
                                                                   5


believe that they had grounds to search the vehicle without a

warrant.

    The defendant and the two passengers were arrested and

transported to a police station, where a Spanish-speaking police

officer assisted in taking the defendant's statement.    According

to that officer, the defendant understood English but was more

comfortable with Spanish.    In his statement, the defendant

admitted, among other things, that the firearms found in the

vehicle belonged to him and that he gave consent to the officers

to look in his vehicle.

    Indictments were returned by a grand jury, charging the

defendant, as a habitual offender, with two counts of illegal

possession of a firearm, two counts of unlawful possession of

ammunition without an identification card, and one count of

receiving stolen property.   The defendant moved to suppress the

firearms and the statements he made at the police station,

claiming that the search was unconstitutional and that the

statements must be suppressed as fruits of the unconstitutional

search.

    After an evidentiary hearing, a judge of the Superior Court

allowed the defendant's motion.   The judge found that the

defendant had given his free and voluntary consent to the search

but that, because Hamel had asked the defendant whether he had

any narcotics or firearms "in the vehicle," the scope of the
                                                                   6


consent was limited to a search for narcotics or firearms in the

interior of the vehicle and did not include a search "under the

hood beneath the air filter."    The judge found that a typical

reasonable person interpreting the verbal exchange between Hamel

and the defendant "would believe that [the] defendant was

limiting the scope of the search to the cabin of the vehicle."

    The judge also found that the defendant's silence when

Hamel expanded the scope of the search by directing the other

officers to search "under the hood" was nothing more than the

defendant's "mere acquiescence to a claim of lawful authority,"

and therefore did not expand the scope of his initial consent.

    Having found that the search of the air filter under the

vehicle's hood was unconstitutional because it exceeded the

scope of the defendant's consent, the judge found that the

defendant's statements to police were "directly caused by the

illegal search of [the] defendant's vehicle," and therefore were

"fruits of the poisonous tree" that also must be suppressed.

    The Commonwealth applied for interlocutory review, and a

single justice of this court allowed the application.    The

defendant then filed an application for direct appellate review,

which we allowed.

    Discussion.     "In reviewing the allowance of a motion to

suppress, we accept the judge's findings of fact absent clear

error."   Commonwealth v. Porter P., 456 Mass. 254, 256 (2010).
                                                                    7


Where, as here, we find no clear error in the judge's findings,

"[w]e then determine 'the correctness of the judge's application

of constitutional principles to the facts as found.'"     Id.,

quoting Commonwealth v. Scott, 440 Mass. 642, 646 (2004).

    The Commonwealth concedes that the warrantless search of

the air filter under the hood of the vehicle is constitutional

under the Fourth Amendment to the United States Constitution and

art. 14 of the Massachusetts Declaration of Rights only if the

defendant consented to such a search.   When the police rely on

consent to justify a warrantless search, "the prosecution 'has

the burden of proving that the consent was, in fact, freely and

voluntarily given.'"   Commonwealth v. Rogers, 444 Mass. 234, 237

(2005), quoting Bumper v. North Carolina, 391 U.S. 543, 548

(1968).   The Commonwealth must show "consent unfettered by

coercion, express or implied, and also something more than mere

'acquiescence to a claim of lawful authority.'"     Commonwealth v.

Walker, 370 Mass. 548, 555, cert. denied, 429 U.S. 943 (1976),

quoting Bumper, supra at 549.   Here, we accept the judge's

findings that the defendant, despite his limited understanding

of English, consented to a search of his vehicle.    The issue is

the scope of that consent.

    A search that is based on consent may not exceed the scope

of that consent.   See Commonwealth v. Cantalupo, 380 Mass. 173,

178 (1980) ("Because consent can legitimize what would otherwise
                                                                      8


be an unreasonable and illegal search, a search with consent is

reasonable and legal only to the extent that the individual has

consented").    "The standard for measuring the scope of a

suspect's consent under the Fourth Amendment is that of

'objective' reasonableness -- what would the typical reasonable

person have understood by the exchange between the officer and

the suspect?"    Florida v. Jimeno, 500 U.S. 248, 251 (1991).   See

Commonwealth v. Gaynor, 443 Mass. 245, 255 (2005).

    It bears emphasis that the standard is that of a typical

reasonable person, not a typical reasonable police officer.

Therefore, the focus is solely on what a typical reasonable

person would understand the scope of the consent to be, based on

the words spoken and the context in which they are spoken, not

on what a police officer may understand as the places in a

vehicle where narcotics or firearms may be hidden.

Consequently, the fact that a police officer, such as Hamel

here, knows from investigative experience that persons sometimes

hide firearms and narcotics inside the air filter of a vehicle

is irrelevant to a reasonable person's understanding of the

scope of the driver's consent.

    In State v. Troxell, 78 S.W.3d 866 (Tenn. 2002), the

Tennessee Supreme Court confronted similar facts.     There, the

police officer asked the driver whether he had "any weapons in

the vehicle" (emphasis in original).    Id. at 872.   The driver
                                                                          9


responded, "[N]o, nothing."       Id.    The officer asked, "Okay if we

take a look?" and the driver answered, "Yeah, go ahead."           Id. at

869.       As the court noted, "The verbal exchange therefore

expressly indicated that the officer intended to search only for

'weapons' that were 'in the vehicle,' and there was nothing to

indicate that the search would encompass more than just the

vehicle's interior."       Id. at 872.    The court, "applying a common

sense interpretation to [that] . . . exchange," found that "it

was objectively reasonable to conclude that the consent to

search included only the interior of the vehicle and any

containers that may have contained weapons."         Id.

       Here, similarly, the exchange between Hamel and the

defendant indicated that the defendant's consent was limited to

a search of the interior of the vehicle.        Hamel asked the

defendant if there was anything in the vehicle that the police

should know about, including narcotics and firearms, to which

the defendant responded, "No, you can check."        These words

limited the scope of the defendant's consent to a search for

narcotics and firearms inside the vehicle, that is, the

passenger compartment and trunk, and containers within those

areas where narcotics and firearms could reasonably be found.

See Jimeno, 500 U.S. at 251.2


       2
       The dissent points to several Federal and State court
decisions where police were authorized, based on the defendant's
                                                                  10


    The most generous understanding of the defendant's consent

in this case is that it was ambiguous whether it included the

engine area under the hood and whether it authorized the police

to remove the air filter.   But the police are not allowed to

take advantage of such ambiguity when they have the ability to

resolve it with clarifying questions.

    We have held that the voluntariness of consent to a search

must be unambiguous; "[t]he Commonwealth must provide us with

more than an ambiguous set of facts that leaves us guessing

about the meaning of [the] interaction and, ultimately, the

[consenting person's] words or actions."   Commonwealth v. Carr,


consent, to search under the hood of the vehicle. Post at note
1. But the words, context, and circumstances of the consent in
this case distinguish it from those cases. For instance, in all
but one of those cases, consent was given in response to a
general request to search; unlike in this case, there were no
words indicating that the scope of the search would be limited
to items "in the vehicle." In United States v. McSween, 53 F.3d
684, 685 (5th Cir.), cert. denied, 516 U.S. 874 (1995), the
police officer asked if the defendant had "any objection to his
searching the vehicle," to which the defendant replied that he
did not. And in State v. Lopez, 219 N.C. App. 139, 142 (2012),
the police officer asked, "[D]o you mind if I search the
vehicle?" See also Pincherli v. State, 295 Ga. App. 408, 409,
413 (2008) (police officers' "request for consent was a general
one" to search vehicle); Hoskins vs. State, Tex. Ct. App., Nos.
07-03-0053-CR & 07-03-0054-CR (Dec. 23, 2003) ("[N]either
[officer's] request nor [defendant's] consent limited the scope
of the search," where police officer asked for consent to search
vehicle). In the one cited case where the United States Border
Patrol agent asked, "May I look inside the truck?," the court
noted that, "[b]efore the hood was opened the [defendant] gave
permission for an agent to look in the back of the truck and
even went so far as to aid in the search." United States v.
Sierra-Hernandez, 581 F.2d 760, 764 (9th Cir.), cert. denied,
439 U.S. 936 (1978).
                                                                   11


458 Mass. 295, 299 (2010), quoting Rogers, 444 Mass. at 238.

"If either the officer's request or the [person's] response is

so ambiguous that we are unable to discern whether the [person]

voluntarily consented to [the search], our inquiry will be over

and the [search] must be deemed unlawful."    Carr, supra, quoting

Rogers, supra at 238-239.   It makes little sense to insist on

clarity when determining the voluntariness of consent, but not

when determining the scope of that consent.   As a matter of

logic and constitutional fairness, the requirement of reasonable

clarity must also apply to the scope of consent.

    Our constitutional jurisprudence with respect to consent

searches is already quite protective of law enforcement.     To

establish that the consent to a search is valid, the

Commonwealth need not prove that the consenting person knew that

he or she had a right to refuse consent, or that the person was

informed of that right.   See Schneckloth v. Bustamonte, 412 U.S.
218, 226-227 (1973); Walker, 370 Mass. at 555.     See also Rogers,
444 Mass. at 246.   It suffices that the consent was given

voluntarily and was "unfettered by coercion"; knowledge or

ignorance of the right to refuse is simply one factor to be

considered under the totality of the circumstances.    Walker,

supra.   We need not consider here whether it is fair that

consent to the search of a vehicle can be valid even where it is

not knowing.   But it is fair to conclude that the scope of that
                                                                   12


search should not extend into the realm of the ambiguous,

especially when the police can easily resolve that ambiguity

with a clarifying question.    See, e.g., United States v. Coburn,

876 F.2d 372, 373-374 (5th Cir. 1989) (after obtaining consent

to search truck, United States Border Patrol agent specifically

asked for consent to search gasoline tank).

    In Commonwealth v. Clarke, 461 Mass. 336, 351-352 (2012),

where we considered whether a defendant had invoked his right to

silence after being advised of his Miranda rights, we declared,

"When law enforcement officials reasonably do not know whether a

suspect wants to invoke the right to remain silent, there can be

no dispute that it is a 'good police practice' for them to stop

questioning on any other subject and ask the suspect to make his

choice clear."   We noted that this "'intuitively sensible

course' . . . has the benefit both of ensuring protection of the

right if invoked and of minimizing the chance of suppression of

subsequent statements at trial if not."    Id. at 352, quoting

Davis v. United States, 512 U.S. 452, 473 (1994) (Souter, J.,

concurring in the judgment).   "Far from creating any 'wholly

irrational obstacles' to police investigation, . . . the process

of asking, in a brief and even-handed fashion, simple clarifying

questions does not burden the police."    Clarke, supra, quoting

Michigan v. Mosley, 423 U.S. 96, 102 (1975).
                                                                    13


    We apply this same reasoning to a consent search like this

one, where the defendant gave consent to the police to search in

his vehicle, but did not with reasonable clarity give the police

consent to search beneath the hood or to dismantle the air

filter as part of that search.    Under the Fourth Amendment and

art. 14, unless it is reasonably clear that the consent to

search extends beyond the interior of the vehicle, the police

must obtain explicit consent before a vehicular search may

extend beneath the hood.

    Moreover, where such consent is not reasonably clear at the

outset, the defendant's silence when the police open the hood

cannot be an adequate substitute for consent.    The motion judge

correctly found that the defendant's silence, while he was in

handcuffs and had been removed to the side of the street, was

nothing more than "mere 'acquiescence to a claim of lawful

authority.'"   Walker, 370 Mass. at 555, quoting Bumper, 391 U.S.

at 549.   Nor, for that same reason, can his failure to revoke

his consent be construed as consent to expand the scope of the

search beyond the scope to which he had initially consented.

See 4 W.R. LaFave, Search and Seizure § 8.1(c), at 23 (5th ed.

2012) ("[A] defendant's failure to object should not be treated

as expanding a more limited consent, especially when the

circumstances suggest some other possible reason for [the]

defendant's silence").     See also United States v. Neely, 564
                                                                   14
F.3d 346, 350-351 (4th Cir. 2009) (where defendant consented to

search of trunk, failure to object did not expand scope to

include passenger compartment); United States v. Wald, 216 F.3d
1222, 1228-1229 (10th Cir. 2000) (where defendant consented to

search of passenger compartment, failure to object did not

expand scope to include trunk).

    Conclusion.   To the extent that it exceeded the scope of

the defendant's consent, the search here of the air filter under

the hood was unconstitutional.    We therefore affirm the motion

judge's order allowing the defendant's motion to suppress the

weapons found in the air filter and the defendant's subsequent

statements at the police station related to his possession of

those weapons.

                                    So ordered.
     CYPHER, J. (dissenting, with whom Gaziano and Kafker, JJ.,

join).     I respectfully dissent.   Under our constitutional

framework for evaluating the scope of an individual's consent to

a search, we ask, "[W]hat would the typical reasonable person

have understood by the exchange between the officer and the

suspect?"     Florida v. Jimeno, 500 U.S. 248, 251 (1991).      This

requires that we consider the particular facts and circumstances

surrounding the exchange, including the "expressed object" of

the search, id., and whether the individual exercised his or her

right to limit the scope of the search to particular areas.

Commonwealth v. Gaynor, 443 Mass. 245, 256 (2005).      Applying

these principles to the facts of this case, I disagree with the

court that the defendant's consent was limited to the interior

and trunk of the vehicle.     In my view, the defendant's

unqualified and unambiguous general consent to search for "any

narcotics or firearms in the vehicle," coupled with the

defendant's failure to object as the search moved from the

interior of the vehicle to beneath its hood, would indicate to

"the typical reasonable person" that the defendant had

authorized the entire search at issue, including the officers'

limited search beneath the hood and under the air filter of the

engine.1


     1
       Numerous Federal and State courts have reached the same or
similar conclusions on this issue. See United States v.
                                                                    2


    I find the principal case relied on by the court, State v.

Troxell, 78 S.W.3d 866 (Tenn. 2002), distinguishable on both the

law and the facts.   As the court points out, the precise

language used during the verbal exchange between the defendant

and officer in each case was the same:     there, as here, the

defendant granted the police permission to search for contraband

"in the vehicle."    Id. at 869.   Applying "a common sense

interpretation to the verbal exchange," the Troxell court

concluded that "in the vehicle" referred "only [to] the interior

of the vehicle," id. at 872, that is, the passenger compartment.

(The defendant in that case argued that his consent "was limited

in scope to the interior compartment of the pickup truck."       Id.)

The court in this case goes one step further than Troxell,

interpreting the very same language to refer not only to the



McSween, 53 F.3d 684, 688-689 (5th Cir.), cert. denied, 516 U.S.
874 (1995) (suspect's general consent to search vehicle, coupled
with his failure to object to breadth of search, authorized
police to search under vehicle's hood); United States v. Sierra-
Hernandez, 581 F.2d 760, 764 (9th Cir.), cert. denied, 439 U.S.
936 (1978) (search beneath hood within scope of suspect's
general consent); Pincherli v. State, 295 Ga. App. 408, 412-413
(2008) (same); State v. Lopez, 219 N.C. App. 139, 142, 148-149
(2012) (general consent to "search the vehicle" for weapons or
drugs "included under the hood and in the air filter
compartment"); Hoskins vs. State, Nos. 07-03-0053-CR & 07-03-
0054-CR (Tex. App. Dec. 23, 2003) (search beneath hood within
scope of suspect's general consent). Cf. People v. Kats, 2012
IL App (3d) 100683, ¶¶ 28-30 (consent to search "vehicle and its
contents for contraband" authorized search behind vehicle's door
panel); State v. Powell, 294 N.J. Super. 557, 562-563 (1996)
(general consent to search authorized removal of side panel of
vehicle's door).
                                                                   3


passenger compartment but also the trunk of the vehicle.    I do

not see a meaningful difference in this context between a

vehicle's trunk and its engine:   both are beyond the passenger

compartment and must be opened separately.

    I also believe the Troxell court's narrow focus on the

colloquial use of the term "in" ignores the important fact that

these were not casual exchanges between two civilians, but

inquiries about the possible possession of illegal contraband

between one civilian and a police officer, which an objective

bystander would doubtless take into account when interpreting

the exchange.   See Jimeno, 500 U.S. at 251 ("[W]hat would the

typical reasonable person have understood by the exchange

between the officer and the suspect?" [emphasis added]).

    Moreover, the court in Troxell, 78 S.W.3d at 872, noted

that it was "worth emphasizing" additional facts about the

encounter beyond the particular language used:    the officer

requested the defendant's consent only after he had completed

his investigation into the traffic offense that prompted the

stop to begin with; more significantly, even, the court pointed

out that the officers relied on the defendant's general consent

to conduct "an extensive, nearly [twenty-]minute search of the

interior of the vehicle and its contents and conducted a sweep

of the vehicle by using a drug detection dog.    Despite finding

no evidence of weapons or drugs, [the officer] . . . continued
                                                                      4


the detention of the defendant by then crawling under an

examining the underside and gas tank of the vehicle."      Id. at

872-873.   As the facts of the case reveal, the officer then

"instructed the defendant to drive to a service station so the

gas tank could be removed."     Id. at 869.   Only then did the

officers discover drugs in the vehicle.

    Cases in this area indicate that, apart from the specific

language used by a defendant when authorizing a search, the

command of the Fourth Amendment to the United States

Constitution that a search be "reasonable" also mandates that

police may not rely on generalized consent to conduct a

forcible, destructive, or unnecessarily prolonged search.      See,

e.g., Jimeno, 500 U.S. at 251-252 ("It is very likely

unreasonable to think that a suspect, by consenting to the

search of his trunk [of a vehicle], has agreed to the breaking

open of a locked briefcase within the trunk"); United States v.

Strickland, 902 F.2d 937, 941-942 (11th Cir. 1990) (consent to

search of vehicle's trunk for contraband did not include

slashing open of spare tire).    When a consented-to search of a

vehicle turns into a protracted, fruitless search for drugs,

followed by a request from the police that the driver bring the

vehicle to a body shop for the physical dismantling of its

parts, that search runs counter to this principle, and it is

therefore "unreasonable" within the meaning of the Fourth
                                                                     5


Amendment.   Those are not the facts of this case, however.

Here, the stop of the defendant lasted approximately twenty to

twenty-five minutes from start to finish, only "a few minutes"

were spent beneath the hood of the vehicle, and there is no

indication that the police used tools or damaged the vehicle in

any way.

    I further disagree with the court that the scope of the

defendant's consent was in any way ambiguous.   The exchange

between the police and the defendant left no doubt as to the

areas and objects of the intended search:    an officer asked the

defendant if there were "any narcotics or firearms in the

vehicle."    The defendant replied, immediately and without

hesitation, "No, you can check."   His "words placed no

limitations on the scope of the search to which he was

consenting."   Commonwealth v. Cantalupo, 380 Mass. 173, 179

(1980).    Accordingly, the officers were authorized to search the

vehicle for "narcotics [and] firearms" wherever they might

reasonably be found "in the vehicle."    Jimeno, 500 U.S. at 251.

This included the limited search beneath the hood and under the

air filter -- a space that this court has acknowledged may

conceal contraband.   Cf. Commonwealth v. Bakoian, 412 Mass. 295,

305 (1992) (search beneath hood and under air filter valid

component of probable cause-based search of vehicle for
                                                                    6


narcotics, during which police are authorized to search any part

of vehicle that "may conceal" drugs [citation omitted]).

    Finally, to the extent the defendant's general consent left

any ambiguity over its proper scope (although I find none), the

defendant's failure to object as the officers moved from the

interior of the vehicle to beneath its hood is only further

evidence that he similarly authorized that portion of the

search.   See, e.g., United States v. Jones, 356 F.3d 529, 534

(4th Cir.), cert. denied, 541 U.S. 952 (2004) ("a suspect's

failure to object [or withdraw his consent] when an officer

exceeds limits allegedly set by the suspect is a strong

indicator that the search was within the proper bounds of the

consent search").   To be clear, I do not interpret the

defendant's silence "as expanding a more limited consent," 4

W.R. LaFave, Search and Seizure § 8.1(c) (5th ed. 2012).

Rather, I view the original scope of his generalized,

unqualified response to have included beneath the hood, and I

interpret his silence as the police searched that area of the

vehicle as but additional evidence that it fell within the

defendant's permission.   The motion judge, and now the court,

discount this important point, that "[a]lthough it is a

suspect's right to limit the scope of a search to which he

consents, . . . the defendant did not avail himself of that

right."   Gaynor, 443 Mass. at 256.   I am not convinced that the
                                                                    7


fact that the defendant was in handcuffs during the search

automatically converts his silence into "mere acquiescence to a

claim of lawful authority," as the motion judge and the court

characterize it.   Just as a defendant may freely and voluntarily

consent to a search despite being under arrest, Commonwealth v.

Franco, 419 Mass. 635, 642 (1995), so too may a defendant's

other actions (or inaction) while in handcuffs factor into our

analysis of the scope of a consent-based search.